DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-3, 8-10, 12, 17-18, 20-27 of copending Application No. 15/287,882 (US 2017/0104189) (HE ET AL),
	in view of NAGAE ET AL (US 2013/0260161).

	NAGAE ET AL ‘161 discloses that it is well known in the art to utilize polybutylene terephthalate (PBT) films with tensile strength values of 200 MPa or more in both the machine and transverse directions in order to reduce anisotropy and reduce breakage of metal foil barrier layers during cold forming into battery packaging. (paragraph 0001-0002, 0015-0021, 0032-0036, etc.)
	Regarding claims 1-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PBT films with tensile strength values of at least 200 MPa in both the machine and transverse direction as suggested in NAGAE ET AL ‘161 as the outer resin layer in the packaging material claimed in copending Application No. 15/287,882 in order to provide battery packaging materials with superior formability and reduced breakage.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-7 of copending Application No. 16/233,181 (US 2019/198825) (HE),
	in view of KAIBIN ET AL (US 2014/0370368),

	and in view of NAGAE ET AL (US 2013/0260161).
	Copending Application No. 16/233,181 claims a packaging material, wherein the packaging material contains an outer layer, an outer side adhesive layer, a metal foil layer, and a heat-fusible resin layer, and further claims a battery packaging comprising said packaging material as recited in present application claims 1-6.  However, the copending Application does not specifically claim the tensile strength of the outer layer or the recited polyhydric alcohol.
 	KAIBIN ET AL ‘368 discloses a formable multilayer packaging material, wherein the packaging material comprises:
• an outer resin layer (2) (e.g., polyesters such as polybutylene terephthalate, etc.);

• a first adhesive layer (5) comprising a polyester-based polyurethane adhesive which is a reaction product of: 
• a polyester resin (which is a polyester polyol) derived from an acid component comprising 40-80 mol% aromatic dicarboxylic acid, wherein the polyester resin has a number average molecular weight of 8,000-25,000; and 
• a polyfunctional isocyanate compound;
wherein in the polyurethane adhesive, the ratio of isocyanate groups (-NCO) to hydroxyl groups (-OH) is 2-25, and wherein the cured polyurethane adhesive layer has a Young’s modulus of 70-400 MPa;

• a metal foil layer (4);

a second adhesive layer (6) comprising an adhesive (e.g., polyurethane-based, polyolefin-based, etc.)

• a heat-sealable thermoplastic resin layer (3).

The multilayer packaging material is made by: bonding the outer resin layer (3) to the metal foil layer (4) via the first adhesive layer (5); bonding the metal foil layer (4) to the heat-sealable layer (3) via the second adhesive layer (6).  The multilayer packaging material can be shaped to form a 
	MENG ET AL ‘559 discloses that it is well known in the art to incorporate low molecular weight polyols (e.g., diols such as ethylene glycol; dimeric fatty acid alcohols; polyfunctional polyols with three or more functional groups such as glycerol, trimethylolethane, etc.; sugar alcohols, etc.) in two-component polyurethane adhesives derived from polyester polyols and isocyanate compounds. The reference further discloses that it is well known in the art to improve the bonding characteristics of two-component polyurethane adhesives by further heat-treating the adhesive after initial curing at typical temperatures of 40-100 ºC in order to increase the density and/or ordering of crosslinking sites and/or crystalline domains in the adhesive layer to improve cohesive strength and heat resistance. (paragraph 0011-0012, 0018-0019, 0035, 0046-0053, 0061, etc.)
	NAGAE ET AL ‘161 discloses that it is well known in the art to utilize polybutylene terephthalate (PBT) films with tensile strength values of 200 MPa or more in both the machine and transverse directions in order to reduce anisotropy and reduce breakage of metal foil barrier layers during cold forming into battery packaging. (paragraph 0001-0002, 0015-0021, 0032-0036, etc.)
	Regarding claims 1-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PBT films with tensile strength values of at least 200 MPa in both the machine and transverse direction as suggested in NAGAE ET AL ‘161 as the outer resin layer in the packaging material claimed in copending Application No. 16/233,181 in order to provide battery packaging materials with superior formability and reduced breakage.

 	Regarding claim 7, one of ordinary skill in the art would have utilized an inner adhesive layer between the metal foil layer and the heat-fusible layer as suggested KAIBIN ET AL ‘368 in the packaging materials claimed in copending Application No. 16/233,181 in order to prevent delamination.
	Further regarding claim 7, one of ordinary skill in the art would have utilized known heat-curable adhesives as an inner adhesive layer between the metal foil layer and the heat-fusible layer in the packaging materials claimed in copending Application No. 16/233,181 depending on the specific materials used in the heat-fusible layer and/or the desired performance properties (e.g., flexibility, tensile properties, elastic properties, etc.) deemed optimal for specific battery usage conditions and/or battery package configurations.
	Further regarding claim 7, one of ordinary skill in the art would have heat-aged the packaging material claimed in copending Application No. 16/233,181 after assembly into a laminate and the initial cure of the adhesive layers in order to further improve the adhesive characteristics and/or the mechanical properties of the cured adhesive layers as suggested by MENG ET AL ‘559
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-8 of U.S. Patent No. 9,397,321 (KAIBIN ET AL),
	in view of KAIBIN ET AL (US 2014/0370368),
	and in view of MENG ET AL (US 2013/0186559),
	and in view of NAGAE ET AL (US 2013/0260161).
	U.S. Patent No. 9,397,321 (KAIBIN ET AL) claims a packaging material, wherein the packaging material contains an outer layer, a first adhesive layer, a metal foil layer, a second adhesive layer, and a thermoplastic resin inner layer, and further claims a battery packaging comprising said packaging material as recited in present application claims 1-6.  However, U.S. Patent No. 9,397,321 does not specifically claim the tensile strength of the outer layer or the recited polyhydric alcohol or a heat-fusible inner layer.
 	KAIBIN ET AL ‘368 discloses a formable multilayer packaging material, wherein the packaging material comprises:
• an outer resin layer (2) (e.g., polyesters such as polybutylene terephthalate, etc.);

• a first adhesive layer (5) comprising a polyester-based polyurethane adhesive which is a reaction product of: 
• a polyester resin (which is a polyester polyol) derived from an acid component comprising 40-80 mol% aromatic dicarboxylic acid, wherein the polyester resin has a number average molecular weight of 8,000-25,000; and 
• a polyfunctional isocyanate compound;
wherein in the polyurethane adhesive, the ratio of isocyanate groups (-NCO) to hydroxyl groups (-OH) is 2-25, and wherein the cured polyurethane adhesive layer has a Young’s modulus of 70-400 MPa;

• a metal foil layer (4);

a second adhesive layer (6) comprising an adhesive (e.g., polyurethane-based, polyolefin-based, etc.)

• a heat-sealable thermoplastic resin layer (3).

The multilayer packaging material is made by: bonding the outer resin layer (3) to the metal foil layer (4) via the first adhesive layer (5); bonding the metal foil layer (4) to the heat-sealable layer (3) via the second adhesive layer (6).  The multilayer packaging material can be shaped to form a battery packaging case. (entire document, e.g., Figure 1; paragraph 0001-0004, 0013-0028, 0047-0050, 0052, 0055-0061, 0064-0072, 0082, 0092, etc.)  
	MENG ET AL ‘559 discloses that it is well known in the art to incorporate low molecular weight polyols (e.g., diols such as ethylene glycol; dimeric fatty acid alcohols; polyfunctional polyols with three or more functional groups such as glycerol, trimethylolethane, etc.; sugar alcohols, etc.) in two-component polyurethane adhesives derived from polyester polyols and isocyanate compounds. The reference further discloses that it is well known in the art to improve the bonding characteristics of two-component polyurethane adhesives by further heat-treating the adhesive after initial curing at typical temperatures of 40-100 ºC in order to increase the density and/or ordering of crosslinking sites and/or crystalline domains in the adhesive layer to improve cohesive strength and heat resistance. (paragraph 0011-0012, 0018-0019, 0035, 0046-0053, 0061, etc.)
	NAGAE ET AL ‘161 discloses that it is well known in the art to utilize polybutylene terephthalate (PBT) films with tensile strength values of 200 MPa or more in both the machine and transverse directions in order to reduce anisotropy and reduce breakage of metal foil barrier layers during cold forming into battery packaging. (paragraph 0001-0002, 0015-0021, 0032-0036, etc.)
	Regarding claims 1-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PBT films with tensile strength 
	Further regarding claim 1, one of ordinary skill in the art would have utilized known heat-sealable polymers to form the thermoplastic resin inner layer claimed in U.S. Patent No. 9,397,321 in order to facilitate the formation of heat-sealable battery packaging and cases.
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated lower molecular weight polyols (e.g., alcohols, glycols, etc.) as suggested in MENG ET AL ‘559 in the polyurethane adhesive claimed in U.S. Patent No. 9,397,321 in order to optimize the viscosity of the adhesive composition and/or to tailor the mechanical properties (e.g., flexibility, elastic modulus, tensile strength, elongation, etc.) of the cured adhesive layer for specific packaging uses and/or articles.
	Further regarding claim 7, one of ordinary skill in the art would have utilized known heat-curable adhesives to form the second adhesive layer between the metal foil layer and the heat-fusible layer in the packaging materials claimed in U.S. Patent No. 9,397,321 depending on the specific materials used in the thermoplastic resin inner layer and/or the desired performance properties (e.g., flexibility, tensile properties, elastic properties, etc.) deemed optimal for specific battery usage conditions and/or battery package configurations. known heat-curable laminating adhesives
	Further regarding claim 7, one of ordinary skill in the art would have heat-aged the packaging material claimed in U.S. Patent No. 9,397,321 after assembly into a laminate and the 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KAIBIN ET AL (US 2014/0370368),
	in view of MENG ET AL (US 2013/0186559),
	and in view of NAGAE ET AL (US 2013/0260161).
	KAIBIN ET AL ‘368 discloses a formable multilayer packaging material, wherein the packaging material comprises:


• a first adhesive layer (5) comprising a polyester-based polyurethane adhesive which is a reaction product of: 
• a polyester resin (which is a polyester polyol) derived from an acid component comprising 40-80 mol% aromatic dicarboxylic acid, wherein the polyester resin has a number average molecular weight of 8,000-25,000; and 
• a polyfunctional isocyanate compound;
wherein in the polyurethane adhesive, the ratio of isocyanate groups (-NCO) to hydroxyl groups (-OH) is 2-25, and wherein the cured polyurethane adhesive layer has a Young’s modulus of 70-400 MPa;

• a metal foil layer (4);

a second adhesive layer (6) comprising an adhesive (e.g., polyurethane-based, polyolefin-based, etc.)

• a heat-sealable thermoplastic resin layer (3).

The multilayer packaging material is made by: bonding the outer resin layer (3) to the metal foil layer (4) via the first adhesive layer (5); and bonding the metal foil layer (4) to the heat-sealable layer (3) via the second adhesive layer (6).  The multilayer packaging material can be shaped to form a packaging case for a battery or power storage device. (entire document, e.g., Figure 1; paragraph 0001-0004, 0013-0028, 0047-0050, 0052, 0055-0061, 0064-0072, 0082, 0092, etc.)  However, the reference does not specifically disclose the recited polybutylene terephthalate film or the recited polyhydric alcohol.
	MENG ET AL ‘559 discloses that it is well known in the art to incorporate low molecular weight polyols (e.g., diols such as ethylene glycol; dimeric fatty acid alcohols; polyfunctional polyols with three or more functional groups such as glycerol, trimethylolethane, etc.; sugar alcohols, etc.) in two-component polyurethane adhesives derived from polyester polyols and isocyanate compounds. The reference further discloses that it is well known in the art to improve the bonding characteristics of two-component polyurethane adhesives by further heat-treating the 
	NAGAE ET AL ‘161 discloses that it is well known in the art to utilize polybutylene terephthalate (PBT) films with tensile strength values of 200 MPa or more in both the machine and transverse directions in order to reduce anisotropy and reduce breakage of metal foil barrier layers during cold forming into battery packaging. (paragraph 0001-0002, 0015-0021, 0032-0036, etc.)
 	Regarding claims 1-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PBT films with tensile strength values of at least 200 MPa in both the machine and transverse direction as suggested in NAGAE ET AL ‘161 as the outer resin layer (2) in the packaging material of KAIBIN ET AL ‘368 in order to provide battery packaging materials with superior formability and reduced breakage.
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated lower molecular weight polyols (e.g., alcohols, glycols, etc.) as suggested in MENG ET AL ‘559 in the polyester-based polyurethane adhesives of KAIBIN ET AL ‘368 in order to optimize the viscosity of the adhesive composition and/or to tailor the mechanical properties (e.g., flexibility, elastic modulus, tensile strength, elongation, etc.) of the cured adhesive layer for specific packaging uses and/or articles.
 	Regarding claim 7, one of ordinary skill in the art would have utilize known heat-curable laminating adhesives as the second adhesive layer (6) of KAIBIN ET AL ‘368 depending on the specific materials used in the heat-sealable layer (3) and/or the desired performance properties 
	Further regarding claim 7, one of ordinary skill in the art would have heat-aged the packaging material of KAIBIN ET AL ‘368 after the assembly of the layers and the initial cure of the first and second adhesive layers in order to further improve the adhesive characteristics and/or the mechanical properties of the cured adhesive layers as suggested by MENG ET AL ‘559

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being obvious over:
 	HE ET AL (US 2017/0104189).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
HE ET AL ‘189 discloses a formable multilayer packaging material, wherein the packaging material comprises:
• an outer resin layer (2) (e.g., polyesters such as polybutylene terephthalate, etc.);

• a first adhesive layer (5) comprising a polyurethane adhesive which is a reaction product of: 
• a polyester polyol derived from an acid component comprising 40-80 mol% aromatic dicarboxylic acid, wherein the polyester resin has a number average molecular weight of 8,000-30,000; 
• an aliphatic compound with multiple functional groups reactive with isocyanate groups (e.g., a polyhydric alcohol, etc.); and 
• a polyfunctional isocyanate compound;
wherein in the polyurethane adhesive, the ratio of isocyanate groups (-NCO) to hydroxyl groups (-OH) is 2-25, and wherein the cured polyurethane adhesive layer has a Young’s modulus of 90-400 MPa;



a second adhesive layer (6) comprising a thermosetting adhesive (e.g., polyurethane-based, polyolefin-based, etc.)

• a heat-sealable thermoplastic resin layer (3).

The multilayer packaging material is made by: bonding the outer resin layer (3) to the metal foil layer (4) via the first adhesive layer (5); bonding the metal foil layer (4) to the heat-sealable layer (3) via the second adhesive layer (6); aging the assembled laminate at temperatures of 37-55 ºC.  The multilayer packaging material can be shaped to form a packaging case for a battery or power storage device. (entire document, e.g., Figure 1, 4; paragraph 0003-0004, 0014-0043, 0047-0050, 0052, 0055-0061, 0064-0072, 0082, etc.)  However, the reference does not specifically disclose the recited tensile strength of the polybutylene terephthalate film.
	Regarding claims 1-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PBT films with tensile strength values of at least 200 MPa in both the machine and transverse direction as suggested in NAGAE ET AL ‘161 as the outer resin layer (2) in the packaging material of HE ET AL ‘189 in order to provide battery packaging materials with superior formability and reduced breakage.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	HANAKI ET AL (US 2015/0380695) and MAEDA ET AL (US 2017/0033324) and TAKAHAGI ET AL (US 2016/0308174) and TAKAHAGI ET AL (US 2018/0069203) and HATA (US 2009/0130407) and MINAMITANI (US 2015/0283790) and MINAMITANI (US 2016/0204394) and IJUIN ET AL (US 2017/0365825) and JP 2015-082354 disclose battery packaging and/or case materials containing polyester films adhesively bonded to metal foil layers. 	
 	JP 2000-123800 and JP 2016-104565 disclose battery packaging and/or case materials containing polyester films with tensile strength values of at least 100 MPa in multiple directions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 7, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787